                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

VALARIE BROWN                                                                         PLAINTIFF

v.                               Case No. 3:18-cv-00212-KGB

SWIFT TRANSPORTATION CO.
OF ARIZONA LLC, et al.,                                                             DEFENDANTS

                                             ORDER

       Before the Court is plaintiff Valarie Brown’s motion to compel response to discovery

requests (Dkt. No. 19).      In her motion, Ms. Brown states that served defendants Swift

Transportation Co. of Arizona, LLC (“Swift Transportation”) and Germaney M. Bates with the

first set of interrogatories and requests for production of documents on April 2, 2019, and that

defendants failed to answer them (Id.). In response to Ms. Brown’s motion, defendants admit that

they were slow in responding to Ms. Brown’s two sets of interrogatories and requests for

production of documents due in part to Mr. Bates’ unavailability due as a result of his employment

in the oil fields and due in part to agreements for extension of time to respond (Dkt. No. 22, ¶ 1).

Since Ms. Brown filed her motion to compel, defendants assert that they have responded to both

sets of Ms. Brown’s written discovery requests and have provided Ms. Brown documentation

which is responsive to her interrogatories and requests for production of documents (Id., ¶ 2).

Since defendants have responded to and complied with Ms. Brown’s discovery requests, the Court

denies as moot Ms. Brown’s motion to compel discovery requests (Dkt. No. 19).

       It is so ordered this 4th day of October, 2019.




                                                     Kristine G. Baker
                                                     United States District Judge
